21-3090
     Afanassieva v. Page Transportation, Inc.




                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 13th day of October, two thousand twenty-two.
 4
 5   PRESENT:
 6               JOHN M. WALKER, JR.,
 7               ROSEMARY S. POOLER,
 8               MICHAEL H. PARK,
 9                     Circuit Judges.
10   _____________________________________
11
12   TATIANA AFANASSIEVA, ARTHUR
13   KUKUYEV,
14
15                                Plaintiffs-Appellants,
16
17                      v.                                                      21-3090
18
19   PAGE TRANSPORTATION, INC.,
20   MICHAEL MONTAGUE,
21
22                     Defendants-Appellees.
23   _____________________________________
24
25   FOR PLAINTIFFS-APPELLANTS:                            Vladimir Tsirkin, Vladimir Tsirkin &
26                                                         Associates, P.A., Hallandale Beach, FL.
27
28   FOR DEFENDANTS-APPELLEES:                             Harold L. Moroknek, Nadia E. Niazi,
29                                                         Marshall Dennehey Warner Coleman &
30                                                         Goggin, P.C., Purchase, NY.
 1          Appeal from a judgment of the United States District Court for the Northern District of

 2   New York (Sharpe, J.).

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court is AFFIRMED.

 5          Plaintiffs Tatiana Afanassieva and Arthur Kukuyev sued Defendants Michael Montague

 6   and Page Transportation, Inc. based on diversity jurisdiction for personal injuries from a car

 7   accident in New Jersey. The district court dismissed Plaintiffs’ complaint as time-barred under

 8   New Jersey’s statute of limitations for personal injury actions. N.J. Stat. Ann. § 2A:14-2(a) (West

 9   2022). Plaintiffs filed a motion for reconsideration, arguing that New York Civil Practice Law

10   and Rules (“C.P.L.R.”) § 202 required applying New York executive orders tolling New York

11   statutes of limitations to the New Jersey statute of limitations to make their claim timely. N.Y.

12   C.P.L.R. § 202 (McKinney 2022); N.Y. Comp. Codes R. & Regs. tit. 9, § 8.202.8 (2020). The

13   district court denied the motion for reconsideration. We assume the parties’ familiarity with the

14   underlying facts, procedural history, and issues on appeal. For substantially the same reasons as

15   the district court, we affirm the dismissal of Plaintiffs’ complaint.

16          We review a district court’s dismissal of a complaint under Federal Rule of Civil Procedure

17   12(b)(6) de novo. See Goe v. Zucker, 43 F.4th 19, 28 (2d Cir. 2022). Specifically, “we review the

18   district court’s interpretation and application of a statute of limitations de novo.” Bainbridge Fund

19   Ltd. v. Republic of Argentina, 37 F.4th 847, 850 (2d Cir. 2022) (cleaned up).

20          C.P.L.R. § 202, New York’s “borrowing statute,” states:

21          An action based upon a cause of action accruing without the state cannot be
22          commenced after the expiration of the time limited by the laws of either the state
23          or the place without the state where the cause of action accrued, except that where
24          the cause of action accrued in favor of a resident of the state the time limited by the
25          laws of the state shall apply.


                                                       2
 1   N.Y. C.P.L.R. § 202. “[W]hen a nonresident plaintiff sues upon a cause of action that arose outside

 2   of New York, the court must apply the shorter limitations period, including all relevant tolling

 3   provisions, of either: (1) New York; or (2) the state where the cause of action accrued.” Thea v.

 4   Kleinhandler, 807 F.3d 492, 497 (2d Cir. 2015) (quoting Stuart v. Am. Cyanamid Co., 158 F.3d

 5   622, 627 (2d Cir. 1998)). The calculation of the foreign state’s statute of limitations must include

 6   “all the extensions and tolls applied in the foreign state.” Id. at 500 (cleaned up); see also Antone

 7   v. Gen. Motors Corp., Buick Motor Div., 473 N.E.2d 742, 747 (N.Y. 1984) (“It is true that in

8    ‘borrowing’ a Statute of Limitations of another State, a New York court will also ‘borrow’ the

 9   other State’s rules as to tolling.”).

10           At the start of the COVID-19 pandemic, New Jersey’s Chief Justice issued a series of

11   orders extending New Jersey filing deadlines for 56 days. 1 New York’s Governor issued executive

12   orders tolling New York statutes of limitations for 228 days. See N.Y. Comp. Codes R. & Regs.

13   tit. 9, §§ 8.202.67, 8.202.8 (2020).

14           The parties agree that Plaintiffs’ cause of action accrued on April 5, 2018, Plaintiffs are

15   New Jersey residents, and C.P.L.R. § 202 applies. The district court found that Plaintiffs should

16   have brought their claims by June 1, 2020. It arrived at this deadline by adding the 56-day

17   extension for New Jersey filing deadlines to the two-year statute of limitations for personal injury

18   claims under New Jersey law. 2 Plaintiffs did not file their claims until September 15, 2020, so the


             1
              See Order – (a) Permitting the Extension of Civil and Family (Dissolution) Discovery Deadlines
     and (b) Tolling Filing Deadlines Through March 27 for All Matters, N.J. Cts. (Mar. 17, 2020), available at
     https://www.njcourts.gov/notices/2020/n200317d.pdf; Notice and Order – Covid-19 – Second Omnibus
     Order on Court Operations and Legal Practice, N.J. Cts. (Apr. 24, 2020), available at https://
     www.njcourts.gov/notices/2020/n200424a.pdf.
             2
               A New Jersey court recently interpreted the state’s pandemic-related orders as suspending, not
     tolling the statutes of limitations. See Barron v. Gersten, 277 A.3d 502, 506 (N.J. Super. Ct. App. Div.
     2022) (“The order did not have the effect of adding days to any statute of limitations.”). Whether the New
     Jersey orders tolled or suspended the deadlines here, Plaintiffs were untimely under either calculation.

                                                         3
 1   district court found the claims to be untimely.

 2          Plaintiffs argue that the district court should have applied New York’s 228-day tolling

 3   period instead of New Jersey’s 56-day period. This is incorrect. For causes of action accruing

 4   outside New York, C.P.L.R. § 202 applies the shorter limitations period as between that state (here

 5   New Jersey) and New York, unless the plaintiffs are New York residents, in which case, they may

 6   benefit from the New York limitations period if it is longer. Plaintiffs here are New Jersey

 7   residents, so the exception does not apply and the shorter limitations period applies. See Thea,

 8   807 F.3d at 497.

 9          Courts applying C.P.L.R. § 202 have consistently made two separate calculations. First,

10   they look to the foreign state’s “whole body of limitations law” and calculate the foreign state’s

11   statute of limitations, inclusive of any tolls and extensions. 1 Jack B. Weinstein, Harold L. Korn,

12   Arthur R. Miller, New York Civil Practice: CPLR ¶ 202.02 (David L. Ferstendig ed., 2022).

13   Second, they do the same for New York’s laws. Plaintiffs must bring their claim within the shorter

14   of the resulting two periods. See, e.g., Ins. Co. of N. Am. v. ABB Power Generation, Inc., 690

15   N.E.2d 1249, 1252–53 (N.Y. 1997); Stuart, 158 F.3d at 627–29; SOCAR (Societe Cameroonaise

16   d’Assurance et de Reassurance) v. Boeing Co., 144 F. Supp. 3d 391, 395–98 (E.D.N.Y. 2015);

17   Vincent v. Money Store, 915 F. Supp. 2d 553, 568–72 (S.D.N.Y. 2013). The district court thus

18   properly applied New York tolling periods only to New York law, not to New Jersey law.

19          As the district court explained, applying the shorter limitations period here is consistent

20   with the goals of C.P.L.R. § 202. First, it prevents forum shopping. See In re Coudert Bros. LLP,

21   673 F.3d 180, 190 (2d Cir. 2012) (“New York’s borrowing statute, N.Y. C.P.L.R. § 202, guards

22   against forum shopping by out-of-state plaintiffs by mandating use of the shortest statute of

23   limitations available.”). Second, C.P.L.R. § 202 provides clarity for litigants. See 2138747



                                                       4
1   Ontario, Inc. v. Samsung C & T Corp., 103 N.E.3d 774, 780 (N.Y. 2018) (“CPLR 202 is also

2   designed to add clarity to the law and to provide the certainty of uniform application to litigants.”

3   (cleaned up)). Plaintiffs may not avoid New Jersey’s shorter statute of limitations—and its shorter

4   pandemic tolling period—by filing in New York.

5          We have considered the remainder of Plaintiffs’ arguments and find them to be without

6   merit. For the foregoing reasons, we affirm the judgment of the district court.

7                                                 FOR THE COURT:
8                                                 Catherine O’Hagan Wolfe, Clerk of Court




                                                     5